          Case-1:19-cr-00864-AKH Document 11 Filed 12/09/19 Page 1 of 1
              r,:=============.·U.S. Department of Justice
                 USDCSDNY
                                                      United States Attorney
                 DOCUMENT                              outhern District ofNew York
                                                      'he Silvio J. Mollo Building
                                                       ne Saint Andrews Pla=a
                                                       ew York, New York 10007
                                                                                        ~,{\y
By Email and ECF
                                                     D~emb&9,20~JJ                     ~
                                                   1:~\)
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street




                                                               r Wr{)>(; \1/,,--'
New York, New York 10007

       Re:     United States v. Justin Harrigan,                                     0\ '       V\
               19 Cr. 864 (AKH)

Dear Judge Hellerstein:                                            .

        The Government writes in advance of the initial pretri:fconfere~ce in the above-referenc~d
case, which is scheduled for January 9, 2020 (the "January 9 Pretrial Conference"). On November
4, 2019, the defendant was presented before the Honorable Gabriel W. Gorenstein, Chief United
States Magistrate Judge, and he was released from custody on that day, subject to certain bail
conditions. On December 2, 2019, a Grand Jury in this District returned a one-Count Indictment
against the defendant. On December 6, 2019, the defendant was arraigned on the Indictment, and
the Honorable Barbara Moses set a control date of December 19, 2019, for a pre-trial conference
(the "December 19 Control Date"). Judge Moses excluded time pursuant to the provisions of the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), through December 19, 2019. After the arraignment,
a pretrial conference was scheduled by this Court for January 9, 2020.

        The Government writes to respectfully request that the time between the December 19
Control Date and the January 9 Pretrial Conference be excluded pursuant to the provisions of the
Speedy Trial Act, 18 U.S.C. § 316l(h)(7)(A), to allow the parties time (1) to produce and review
discovery, and (2) to continue to engage in discussions regarding a potential pretrial resolution of
this matter. The Government respectfully submits that the proposed exclusion would be in the
interest of justice. Defense counsel has consented to this request.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN'
                                                     United States Attorney for the
                                                     Southern District of New York

                                                   By::Z~~~~ ✓
                                                     Kaylan E. Lasky     ~
                                                     Assistant United States Attorney
                                                     (212) 637-2315
cc: Tamara Giwa, Esq. (via email)
